Exhibit 10.1

AMENDMENT NO. 1

This AMENDMENT NO. 1 (this “Amendment”), dated as of May 8, 2020, by and among
GRUBHUB HOLDINGS INC., a corporation organized and existing under the laws of
the State of Delaware (the “Borrower”); GRUBHUB INC., a corporation organized
and existing under the laws of the State of Delaware (the “Parent”); CITIBANK,
N.A., as Administrative Agent (the “Administrative Agent”), and the lenders
party hereto (collectively, the “Consenting Lenders”), is entered into in
connection with the Amended and Restated Credit Agreement, dated as of February
6, 2019 (as amended, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Credit Agreement”), among the Borrower, the
Parent, the Lenders party thereto, and the Administrative Agent.

The Borrower, the Parent, the Administrative Agent and the Lenders party have
agreed to certain amendments to the Credit Agreement.

Now, therefore, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1Definitions.  Except as otherwise defined in this Amendment, terms
defined in the Credit Agreement are used herein as defined therein.

Section 2Amendments to Credit Agreement.  The following amendments to the Credit
Agreement shall take effect on the date hereof:

(a)References Generally.  References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”), and
references in the other Loan Documents to the “Credit Agreement” shall be deemed
to be references to the Credit Agreement as amended hereby.

(b)Definitions.  Section 1.1 of the Credit Agreement shall be amended by
amending the following definitions and replacing them in their entirety with the
definitions set forth herein (to the extent already included in Section 1.1),
or, as applicable, adding the following definitions in the appropriate
alphabetical order (to the extent not already included in Section 1.1):

“Adjusted Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum obtained by dividing (rounded upwards
to the next nearest 1/100 of 1%) (a) the rate per annum equal to the rate
determined by the Administrative Agent to be the rate per annum (rounded upward
to the nearest 1/100 of 1%) appearing on Reuters LIBOR01 Page (or any successor
page) as the London interbank offered Rate for deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such period in
Dollars, determined as of approximately 11:00 a.m. (London, England time) two
(2) Business Days prior to the first day of such Interest Period, by (b) an
amount equal to (i) one minus (ii) the Eurodollar Reserve Requirement; provided
that, if the Adjusted Eurodollar Rate shall be less than 0.75%, such rate shall
be deemed to be 0.75% for the purposes of this Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of:

 

--------------------------------------------------------------------------------

(a) the rate of interest in effect for such day as announced publicly by
Citibank as its prime rate for loans denominated in Dollars;

(b) the Federal Funds Rate in effect on such day plus 1/2 of 1.00%; and

(c) the Adjusted Eurodollar Rate for a one month Interest Period on such day
plus 2.00%;

provided, that if the Alternate Base Rate is less than 1.75%, such rate shall be
deemed to be 1.75% for purposes of this Agreement. Any change in the Alternate
Base Rate due to a change in Citibank’s prime rate, the Federal Funds Rate or
the Adjusted Eurodollar Rate shall be effective from and including the effective
date of such change in Citibank’s prime rate, the Federal Funds Rate or the
Adjusted Eurodollar Rate, respectively and without the necessity of notice being
provided to the Borrower or any other Person.

“Amendment No. 1 Adjustment Period” means the period beginning with the Fiscal
Quarter of the Parent ended June 30, 2020 and ending on (and including) the last
day of the Fiscal Quarter of the Parent ended March 31, 2021.

“Amendment No. 1 Effective Date” means May 8, 2020.

“BHC Act Affiliate” means an “affiliate” (as such term is defined under, and
interpreted in accordance with, 12. U.S.C. 1841(k)) of a party.

“Consolidated EBITDA” means, for any period, the sum, without duplication, for
such period, of Consolidated Net Income during such period;

 

(a)

plus the following to the extent deducted in calculating Consolidated Net
Income:

 

(i)

Consolidated Interest Expense during such period, plus amounts excluded from
Consolidated Interest Expense as set forth in clauses (1) through (5) of the
definition thereof;

 

(ii)

the provision for all income, franchise and similar taxes (whether paid or
deferred) of the Parent and its Subsidiaries;

 

(iii)

the amortization, accretion and depreciation of expense of the Parent and its
Subsidiaries during such period;

 

(iv)

reasonable fees, expenses and charges related to (A) the Loans and the Loan
Documents, (B) other Indebtedness permitted to be incurred by the Borrower or
any other Loan Party under this Agreement, and (C) mergers, acquisitions,
restructurings and dispositions permitted by this Agreement; provided, that the
aggregate amount added back in reliance on this clause (iv) for the Rolling
Period ending as of the last day of the most recently ended Fiscal Quarter shall
not exceed (1) 10% of Consolidated EBITDA for the Rolling Period ending as of
the last day of the most recently ended Fiscal Quarter after giving effect to
any such add-backs or (2) together with amounts added back under clauses (v),
(vi) and (x), 25% of Consolidated EBITDA for the Rolling Period ending as of

2

 

--------------------------------------------------------------------------------

 

the last day of the most recently ended Fiscal Quarter after giving effect to
any such add-backs;

 

(v)

one-time restructuring and integration expenses (which for the avoidance of
doubt, shall include, but not be limited to, retention, severance, systems
establishment costs, contract termination costs, including future lease
commitments, and costs to consolidate any facilities and relocate employees)
incurred by the Parent and its Subsidiaries in connection with, and directly
related to, any Permitted Acquisition, only to the extent that such
restructuring and integration expenses are incurred within twelve (12) months
following the consummation of such Permitted Acquisition; provided, that the
aggregate amount added back in reliance on this clause (v) for the Rolling
Period ending as of the last day of the most recently ended Fiscal Quarter shall
not exceed (1) 10% of Consolidated EBITDA for the Rolling Period ending as of
the last day of the most recently ended Fiscal Quarter after giving effect to
any such add-backs or (2) together with amounts added back under clauses (iv),
(vi) and (x), 25% of Consolidated EBITDA for the Rolling Period ending as of the
last day of the most recently ended Fiscal Quarter after giving effect to any
such addbacks;

 

(vi)

non-recurring costs, extraordinary expenses and other pro forma adjustments
(including anticipated savings and other synergies) attributable to Permitted
Acquisitions that have been consummated during such period to the extent that
such costs, expenses or adjustments (A) are reasonably expected to be realized
within twelve (12) months of such Permitted Acquisition as set forth in
reasonable detail on a certificate of a Financial Officer of the Borrower
delivered to the Administrative Agent and (B) are calculated on a basis
consistent with GAAP and are, in each case, reasonably identifiable, factually
supportable, and expected to have a continuing impact on the operations of the
Parent and its Subsidiaries; provided, that the aggregate amount added back in
reliance on this clause (vi), for the Rolling Period ending as of the last day
of the most recently ended Fiscal Quarter shall not exceed (1) 10% of
Consolidated EBITDA for the Rolling Period ending as of the last day of the most
recently ended Fiscal Quarter after giving effect to any such add-back and (2)
together with amounts added back under clauses (iv), (v) and (x), 25% of
Consolidated EBITDA for the Rolling Period ending as of the last day of the most
recently ended Fiscal Quarter after giving effect to any such add-backs;

 

(vii)

stock-based compensation expenses;

 

(viii)

other expenses reducing Consolidated Net Income which do not represent a cash
item in such period or any future period (in each case of or by the Parent and
its Subsidiaries for such period);

 

(ix)

the Acquired EBITDA of any Person, property, business or asset acquired by
Parent, the Borrower or any Subsidiary during such period to the extent not
subsequently sold, transferred or otherwise disposed of (but not including the

3

 

--------------------------------------------------------------------------------

 

Acquired EBITDA of any related Person, property, business or assets to the
extent not so acquired) (each such Person, property, business or asset acquired,
including pursuant to a transaction consummated prior to the Effective Date, and
not subsequently so disposed of, an “Acquired Entity or Business”), based on the
Acquired EBITDA of such Acquired Entity or Business for such period (including
the portion thereof occurring prior to such acquisition or conversion)
determined on a historical Pro Forma Basis; and

 

(x)

any cash costs, expenses, fees, fines, penalties, judgments, legal settlements
and other cash amounts (to the extent not reimbursed by insurance) associated
with any litigation, claim, proceeding or investigation related to or undertaken
by or against the Parent or any of its Subsidiaries for the Rolling Period
ending as of the last day of the most recently ended Fiscal Quarter, in an
amount not to exceed, together with amounts added back under clauses (iv), (v)
and (vi), 25% of Consolidated EBITDA for the Rolling Period ending as of the
last day of the most recently ended Fiscal Quarter after giving effect to any
such add-backs;

 

(b)

minus the following to the extent included in calculating Consolidated Net
Income:

 

(i)

all income and franchise tax credits; and

 

(ii)

all non-cash items increasing Consolidated Net Income (in each case of or by the
Parent and its Subsidiaries for such period);

provided, to the extent included in determining Consolidated Net Income for such
period, Consolidated EBITDA shall be calculated so as to exclude (x) the effects
of adjustments (including without limitation, in connection with the fair value
adjustment directly related to the Parent’s deferred revenue and fair value
adjustments determined in accordance with GAAP related earn-outs, holdbacks or
other contingent consideration obligations) resulting from the application of
purchase accounting related to any acquisition consummated prior to the date
hereof or any Permitted Acquisition or the amortization or write-off of any
amounts thereof, net of Taxes and (y) the cumulative effect for any changes in
GAAP or accounting principles applied by management during such period.

“Consolidated Total Net Leverage Ratio” means, as of the last day of any Fiscal
Quarter of the Parent, the ratio of: (a) (i) the outstanding principal amount of
Consolidated Total Indebtedness, as reflected on the balance sheet of the Parent
and its Subsidiaries on a consolidated basis less (ii) the amount of
unrestricted, unencumbered (other than Liens described in Section 8.3(j)) cash
and cash equivalents as set forth on the balance sheet of the Parent and its
Subsidiaries on a consolidated basis as of the last day of such Fiscal Quarter
end of the Parent and its Subsidiaries (for the avoidance of doubt, excluding
Cash Collateral), (i) solely during the Amendment No. 1 Adjustment Period, in
excess of $175,000,000 and (ii) at all other times, not to exceed $100,000,000;
to (b) Consolidated EBITDA for the Rolling Period ending as of the last day of
such Fiscal Quarter.

“Covered Entity” means any of the following:

4

 

--------------------------------------------------------------------------------

(1)A “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(2)A “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b);

(3)A “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” is defined in Section 12.11.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC Credit Support” is defined in Section 12.11.

“Supported QFC” is defined in Section 12.11.

“U.S. Special Resolution Regime” is defined in Section 12.11.

 

(c)

Amendment to Article XII.  Article XII is hereby amended by adding new Section
12.11 as follows:

“12.11 Acknowledgement Regarding Any Supported QFCs.  To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for swap and
related hedging agreements or any other agreement or instrument that is a QFC
(such support, “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States.  In the
event a Covered Party or a BHC Act Affiliate of a Covered Party becomes subject
to a proceeding under a U.S. Special Resolution Regime, Default Rights under the
Loan Documents that might otherwise apply to such Supported QFC or any QFC
Credit Support that may be exercised against such Covered Party are permitted to
be exercised to no greater extent than such Default Rights could be exercised
under the U.S. Special Resolution Regime if the Supported QFC and the Loan
Documents were governed by the

5

 

--------------------------------------------------------------------------------

laws of the United States or a state of the United States.  Without limitation
of the foregoing, it is understood and agreed that rights and remedies of the
parties with respect to a Defaulting Lender shall in no event affect the rights
of any Covered Party with respect to a Supported QFC or any QFC Credit Support.”

Section 3Conditions to Effectiveness.  This Amendment shall become effective as
of the date upon which each of the following conditions has been satisfied in a
manner acceptable to the Administrative Agent and each Consenting Lender (the
“Amendment No. 1 Effective Date”):

(a)the Administrative Agent shall have received counterparts of this Amendment
executed by each Loan Party and each Consenting Lender;

(b)the Administrative Agent shall have received (i) for the account of the
Consenting Lenders, an amendment fee in an amount equal to 0.10% of the total
outstanding Revolving Loan Commitments of the Consenting Lenders as of the
Amendment No. 1 Effective Date and (ii) all reasonable and documented
out-of-pocket expenses of the Administrative Agent (including, without
limitation, the reasonable and documented fees and out-of-pocket expenses of
legal counsel to the Administrative Agent);

(c)the representations and warranties set forth in Article VI of the Credit
Agreement and in the other Loan Documents shall be true and correct in all
material respects as of the Amendment No. 1 Effective Date with the same effect
as if then made; provided, that such representations and warranties (i) that
relate solely to an earlier date shall be true and correct in all material
respects as of such earlier date and (ii) shall be true and correct in all
respects if they are qualified by a materiality standard; and

(d)no Default or Event of Default shall have then occurred and be continuing or
would result therefrom.

Section 4Loan Documents.  Except as herein provided, the Loan Documents shall
remain unchanged and in full force and effect.  This Amendment is a Loan
Document executed under the Credit Agreement and shall be construed in
accordance with the Credit Agreement.

Section 5Miscellaneous.  This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or other electronic imaging means (e.g. “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Amendment.  This Amendment and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. This Amendment and any claims, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Amendment and the transactions contemplated
hereby and thereby shall each be governed by, and each be construed in
accordance with, the laws of the State of New York.

6

 

--------------------------------------------------------------------------------

Section 6Forum Selection and Consent to Jurisdiction.  Each of the Parent, the
Borrower and each other Loan Party irrevocably and unconditionally agrees that
it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent or any other Lender Party or any
Related Party of the foregoing in any way relating to this Amendment or the
transactions relating hereto, in any forum other than the courts of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable Law, in such
federal court.  Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law.  Nothing in this Amendment or in any other Loan Document shall affect any
right that the Administrative Agent or any other Lender Party may otherwise have
to bring any action or proceeding relating to this Amendment against the Parent,
the Borrower or any other Loan Party or its properties in the courts of any
jurisdiction.  Each of the Parent, the Borrower and each other Loan Party
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Amendment
in any court referred to in this Section 9.  The Parent, the Borrower and each
other Loan Party hereby irrevocably waives, to the fullest extent permitted by
applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.  To the extent that the Parent, the
Borrower or any other Loan Party has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution or
otherwise) with respect to itself or its property, the Parent, the Borrower or
such other Loan Party hereby irrevocably waives such immunity in respect of its
obligations under this Agreement and the other Loan Documents.  The Parent, the
Borrower and each Loan Party irrevocably consents to service of process in the
manner provided for notices in Section 11.2 of the Credit Agreement at the
address for such parties set forth in Section 11.2 of the Credit
Agreement.  Nothing in this Amendment or in any other Loan Document shall affect
the right of any party to this Amendment to serve process in any other matter
permitted by Law.   

Section 7Waiver of Jury Trial, etc.

  EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AMENDMENT, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS
OF THE LENDER PARTIES, THE PARENT OR THE BORROWER.  THE PARENT AND THE BORROWER
EACH ACKNOWLEDGE AND AGREE THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE LENDER PARTIES ENTERING INTO THIS AMENDMENT.

 

7

 

--------------------------------------------------------------------------------

 

 

[Signature Page Follows]

[Signature Page – Amendment No. 1]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

GRUBHUB INC.

 

 

 

 

By:

/s/ Adam DeWitt

 

Name: Adam DeWitt

 

Title:   President and Chief Financial Officer

 

 

GRUBHUB HOLDINGS INC.

 

 

 

 

By:

/s/ Adam DeWitt

 

Name: Adam DeWitt

 

Title:   President and Chief Financial Officer




[Signature Page – Amendment No. 1]

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

 

 

 

CITIBANK, N.A.,

as the Administrative Agent

 

 

 

 

By:

/s/ Ronald Homa

 

Name: Ronald Homa

 

Title:  Director, as authorized

 

 



[Signature Page – Amendment No. 1]

--------------------------------------------------------------------------------

 

 

LENDERS:

 

 

 

CITIBANK, N.A., as Lender, Swing Line Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Ronald Homa

 

Name: Ronald Homa

 

Title:   Director

 



[Signature Page – Amendment No. 1]

--------------------------------------------------------------------------------

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

By:

/s/ A. Quinn Richardson

 

Name: A. Quinn Richardson

 

Title:   Senior Vice President

 

 



[Signature Page – Amendment No. 1]

--------------------------------------------------------------------------------

 

 

 

 

 

 

BMO HARRIS BANK N.A., as Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Kendal B. Cross

 

Name: Kendal B. Cross

 

Title:   Director

 



[Signature Page – Amendment No. 1]

--------------------------------------------------------------------------------

 

 

 

 

 

 

BANK OF THE WEST, as Lender

 

 

 

 

 

By:

/s/ Joe Arnold

 

Name: Joe Arnold

 

Title:   Vice President

 

 



[Signature Page – Amendment No. 1]

--------------------------------------------------------------------------------

 

 

 

 

 

 

GOLDMAN SACHS BANK USA, as Lender

 

 

 

 

 

By:

/s/ Jamie Minieri

 

Name: Jamie Minieri

 

Title:   Authorized Signatory

 

 



[Signature Page – Amendment No. 1]

--------------------------------------------------------------------------------

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

 

 

 

 

By:

/s/ Maria Riaz

 

Name: Maria Riaz

 

Title:   Vice President

 



[Signature Page – Amendment No. 1]

--------------------------------------------------------------------------------

 

 

 

 

 

 

MUFG BANK, LTD., as Lender

 

 

 

 

 

By:

/s/ Yen Hua

 

Name: Yen Hua

 

Title:   Director

 



[Signature Page – Amendment No. 1]

--------------------------------------------------------------------------------

 

 

 

 

 

 

CIBC BANK USA, as Lender

 

 

 

 

 

By:

/s/ Robert Cybulski

 

Name: Robert Cybulski

 

Title:   Managing Director

 



[Signature Page – Amendment No. 1]

--------------------------------------------------------------------------------

 

 

 

 

 

 

THE HUNTINGTON NATIONAL BANK, as Lender

 

 

 

 

 

By:

/s/ Edward A. Cheney

 

Name: Edward A. Cheney

 

Title: Managing Director

 

 

 



[Signature Page – Amendment No. 1]

--------------------------------------------------------------------------------

 

 

 

 

 

 

WINTRUST BANK, as Lender

 

 

 

 

 

By:

/s/ Jason Girardin

 

Name: Jason Girardin

 

Title: Group Senior Vice President

 

[Signature Page – Amendment No. 1]

 